Per Curiam.

We do not think the defendant entitled to object to the verdict on the ground that improper questions may have been put to a witness, and that he was required to answer them, under the circumstances which occurred at the trial. The defendant would avail himself of a willingness on his part to have the questions put, but would reserve the right to object to them as improper. There was in truth no objection made at the time, and it is now too late to object.

Judgment according to verdict.